Citation Nr: 0300023	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-18 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma

                
THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to 
December 1945.  He died in November 2001, and the 
appellant is his surviving spouse.  The appellant's claim 
comes before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence 
needed to substantiate her claims, and has obtained and 
fully developed all evidence necessary for the equitable 
disposition of the claims.  

2.  The veteran's certificate of death shows that he died 
in November 2001; the immediate cause of death was listed 
as respiratory failure due to (or as a consequence of) 
lung cancer that was due to (or a consequence of) nicotine 
addiction - smoking.

3.  No service-connected disability was established during 
the veteran's lifetime. 

4.  In an April 2001 decision, the Board denied service 
connection for a lung disorder secondary to tobacco use 
and nicotine dependence on the basis that service 
connection was precluded as a matter of law. 
 
 5.  No claim for VA benefits was pending at the time of 
the veteran's death. 



CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is without 
legal merit.  38 U.S.C.A. §§ 1103, 1110, 1131, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.312 
(2002).

2.  The appellant's claim of entitlement to accrued 
benefits is without legal merit.   38 U.S.C.A. § 5121 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.1000 (2002); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty 
to notify claimants and their representatives of any 
information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist and essentially states 
that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
See also 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159). 

In this case, the Board finds that VA has complied with 
the duty-to-assist requirement of the VCAA.  There is no 
indication from the record that relevant evidence exists 
which has not been obtained and associated with the claim 
file.  The Board further observes that the discussions in 
the rating decision of April 2002, the statement of the 
case issued in October 2002, and a February 2002 letter by 
the RO have informed the appellant of the information and 
evidence necessary to substantiate her claims.  The 
February 2002 letter by the RO also notified the appellant 
of which information and evidence that she should provide 
to VA and which information and evidence that VA would 
attempt to obtain on her behalf.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board thus finds that further development of the 
record is not necessary and that further advisement under 
38 U.S.C. § 5103(a) is not required.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on the VA with no benefit flowing to the veteran are to be 
avoided).  Disposition of the appellant's claims at the 
present time is appropriate.

II.  Service Connection for the Cause of the Veteran's 
Death

The issue before the Board is whether service connection 
may be granted for the cause of the veteran's death.  The 
law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. 
§ 3.312(a).  A principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or 
lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

On July 22, 1998, the President signed the "Internal 
Revenue Service Restructuring and Reform Act of 1998." 
Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) (now 
codified at 38 U.S.C.A. § 1103 (West Supp. 2000)).  This 
law, which applies to all claims filed after June 9, 1998, 
prohibits service connection for death or disability 
resulting from an injury or disease attributable to the 
in-service use of tobacco products by a veteran.  In this 
case, the appellant filed her claim in January 2001; 
therefore, the new law is applicable to her claim.

The veteran's certificate of death shows that he died in 
November 2001.  The immediate cause of death was listed as 
respiratory failure due to (or as a consequence of) lung 
cancer that was due to (or as a consequence of) nicotine 
addiction - smoking.  No autopsy was performed. 

Since the death certificate shows that the veteran died of 
lung cancer as a result of cigarette smoking, service 
connection for the cause of the veteran's death is 
precluded by law.  38 U.S.C.A. § 1103.  The Board notes 
that service connection was not established for any 
disability at the time of the veteran's death.  In fact, 
in an April 2002 decision, the Board specifically denied 
service connection for a lung disorder secondary to 
tobacco use and nicotine dependence under 38 U.S.C.A.        
§ 1103.  The Board has found no medical evidence in the 
record which contradicts the finding that the veteran's 
lung cancer was caused by smoking.  The Board has 
carefully reviewed the veteran's service medical records, 
VA examination reports dated June 1972 and July 1978, VA 
outpatient treatment records dated from 1974 to 1999, and 
medical records from the Cleo Craig Memorial Cancer and 
Research Clinic, none of which contradicts the finding 
that the veteran's lung cancer was related to cigarette 
smoking.  

In conclusion, the Board finds that the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death must be denied as a matter of law.  Where 
the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law.  Sabonis, 
6 Vet. App. at 430.  Accordingly, the appeal is denied. 

III.  Entitlement to Accrued 
Benefits

The appellant seeks service connection for a lung disorder 
for purposes of accrued benefits.  She believes that the 
veteran should have been service connected for a lung 
condition during his lifetime.  The Board disagrees.

At the time of the veteran's death in November 2001, he 
was not service connected for any disability.  The Board 
emphasizes, moreover, that an April 2001 Board decision 
denied service connection for a lung disorder secondary to 
tobacco use and nicotine dependence. 

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined 
as "periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death 
and due and unpaid for a period not to exceed two years."  
See 38 C.F.R. 3.1000(a).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse 
to be entitled to accrued benefits, "the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing 
rating or decision."  The Federal Circuit noted that this 
conclusion comported with the decision in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim 
is that, without the veteran having a claim pending at 
time of death, the surviving spouse has no claim upon 
which to derive his or her own application.  Id. at 1300.

In the instant case, the claims file is absent any 
evidence that the veteran had a claim pending for any VA 
benefit at the time of his death, including a claim for 
service connection for a lung disorder.  Accordingly, 
there is no legal basis to the appellant's claim for 
payment of accrued benefits.  As the law, and not the 
evidence, is dispositive in this case, entitlement to 
payment of accrued benefits is denied due to the absence 
of legal merit.  See Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

